      Case 1:11-cv-01273-PAE-SLC Document 200 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER A. HENRY,

                              Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 11 Civ. 1273 (PAE) (SLC)
C.O. MILLER, C.O. JOSEPH GRASSO, and C.O.
                                                                          ORDER
LORENZO COLANGELO,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.


       Over a year ago, on November 8, 2019, The Honorable District Judge Paul A. Engelmayer

issued an Opinion and Order (ECF No. 173) adopting the Report and Report and Recommendation

(ECF No. 166) of the Honorable Henry B. Pitman and terminating this matter. Dismissal was

granted due to pro se Plaintiff Christopher Henry’s failure to prosecute this action and comply

with court orders, after a “year-long saga in which Henry repeatedly failed to appear for his

deposition, disregarding Court orders that warned him that a continued failure to appear would

result in a dismissal of his complaint, with prejudice.” (ECF No. 173 at 1).

       Since then, Mr. Henry has repeatedly objected to the dismissal of this action. (See ECF

No. 175, 177–78, 181, 185, 189, 193, 196, 198). The Court, in turn, has repeatedly rejected these

requests. (See ECF Nos. 176, 188, 192, 195, 197).

        In Plaintiff’s most recent reconsideration request (ECF No. 198), he again argues that he

did not receive notice for the deposition and therefore the motion to dismiss should not have

been granted. Judge Engelmayer previously rejected this argument, and “the factual record
      Case 1:11-cv-01273-PAE-SLC Document 200 Filed 11/10/20 Page 2 of 2




remains clear that Henry’s non-compliance was willful, and Henry did receive proper notice of

his scheduled depositions repeatedly over the course of a year.” (ECF No. 188 at 4).

         The Court reminds Plaintiff again that “[t]his case remains closed.” ECF No. 195 (PAE)

(rejecting plaintiff’s fourth request for reconsideration of the order of dismissal).

         The Clerk of Court is respectfully directed to mail this Order to Plaintiff at the address

below.


Dated:          New York, New York
                November 10, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge


Mail To:        Christopher A. Henry
                # 170096
                Kingsboro Center
                681 Clarkson Avenue,
                Building 2, Ward 11
                Brooklyn, New York 11203




                                                  2
